  Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 1 of 10 PageID #: 1



IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

-----------------------------------------------------x
MADALYN PREVETE                                          :
on behalf of Plaintiff and the class                     :
members described herein,                                :
                                                         :
                            Plaintiff,                   :
                                                         :
                  vs.                                    :
                                                         :
COMPUTER CREDIT, INC.                                    :
                                                         :
                             Defendants.                 :
-----------------------------------------------------x

                                      COMPLAINT – CLASS ACTION

                                                INTRODUCTION

         1.       Plaintiff Madalyn Prevete brings this action to secure redress regarding unlawful

collection practices engaged in by Defendants Computer Credit, Inc. Plaintiff alleges violation of the Fair

Debt Collection Practices Act, 15 U.S.C. §1692 et seq. (“FDCPA”).

                                         JURISDICTION AND VENUE

         2.       Jurisdiction of this Court arises under 15 U.S.C. §1692k(d) and 28 U.S.C. §1331.

         3.       Plaintiff’s private information was wrongfully disclosed by Defendants to an

unauthorized third party, causing injury to Plaintiff which can be redressed by an award of damages.

         4.       Personal jurisdiction and venue in this District are proper because Defendants’

collection letter was received here.

                                                         PARTIES

                                                         Plaintiff

         5.       Plaintiff Madalyn Prevete is a natural person residing in Brooklyn, New York.



                                                             -1-
 Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 2 of 10 PageID #: 2



                                                 Defendants

          6.       Defendant Computer Credit, Inc., is a corporation organized under the

law of North Carolina with principal offices at 7996 North Point Blvd., Suite 200, Winston-Salem, NC

27113. It does business in New York. Its registered agent and office is Corporation Service Company, 80

State Street, Albany, New York, 12207-2543.

          7.       Defendant Computer Credit, Inc., is engaged in the business of a collection agency,

collecting consumer debts and using the mails and telephone system for that purpose.

          8.       Defendant Computer Credit, Inc., is a debt collector as defined by the FDCPA, 15

U.S.C. §1692a(6), as a person who uses one or more instrumentalities of interstate commerce or the

mails in any business the principal purpose of which is the collection of any debts.

                                       FACTUAL ALLEGATIONS

          9.       This action arises out of attempts to collect health care debts incurred for personal,

family or household purposes.

          10.      On or about February 8, 2021, a letter purporting to come from Defendant

Computer Credit, Inc., but actually sent by a letter vendor, was sent to Plaintiff. A copy of this letter

is in Exhibit A.

          11.      The letter bears markings that are characteristic of letters generated by a letter

vendor.

          12.      In order to have the letter vendor send Plaintiff the letters, Defendant Computer

Credit, Inc., had to furnish the letter vendor with Plaintiff’s name and address, the status of Plaintiff

as a debtor, details of Plaintiff’s alleged debts, and other personal information.

          13.      The letter vendor then populated some or all of this information into a prewritten

template, printed, and mailed the letters to Plaintiff.


                                                      -2-
 Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 3 of 10 PageID #: 3



        14.     The FDCPA defines “communication” at 15 U.S.C. § 1692a(3) as “the conveying

of information regarding a debt directly or indirectly to any person through any medium.”

        15.     The sending of an electronic file containing information about Plaintiff’s

purported debt to a letter vendor is therefore a communication.

        16.     The communications of Defendant Computer Credit, Inc., to the letter vendor were

in connection with the collection of a debt since it involved disclosure of the debt to a third-party

with the objective being communication with and motivation of the consumer to pay the alleged

debt.

        17.     Plaintiff never consented to having Plaintiff’s personal and confidential

information, concerning the debt or otherwise, shared with anyone else.

        18.     In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C. §1692c(b):

“Except as provided in section 1692b of this title, without the prior consent of the consumer given

directly to the debt collector, or the express permission of a court of competent jurisdiction, or as

reasonably necessary to effectuate a post judgment judicial remedy, a debt collector may not

communicate, in connection with the collection of any debt, with any person other than the

consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the

attorney of the creditor, or the attorney of the debt collector.”

        19.     The letter vendor used by Defendant Computer Credit, Inc. as part of its debt

collection effort against Plaintiff does not fall within any permitted exception provided for in 15

U.S.C. §1692c(b).

        20.     Due to Defendant’s communications to this letter vendor, information about

Plaintiff is within the possession of an unauthorized third-party.




                                                   -3-
 Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 4 of 10 PageID #: 4



          21.   If a debt collector “conveys information regarding the debt to a third party --

informs the third party that the debt exists or provides information about the details of the debt --

then the debtor may well be harmed by the spread of this information.” Brown v. Van Ru Credit Corp.,

804 F.3d 740, 743 (6th Cir. 2015).

          22.   Defendant Computer Credit, Inc. unlawfully communicates with the unauthorized

third-party letter vendor solely for the purpose of streamlining its generation of profits without

regard to the propriety and privacy of the information which it discloses to such third-party.

          23.   In its reckless pursuit of a business advantage, Defendant has disregarded the

known, negative effect that disclosing personal information to an unauthorized third-party has on

consumers.

                                        COUNT I – FDCPA

          24.   Plaintiff incorporates paragraphs 1-23.

          25.   Defendant violated 15 U.S.C. §1692c(b) when it disclosed information about

Plaintiff’s purported debts to the employees of an unauthorized third-party letter vendor in

connection with the collection of the debt.

          26.   Defendant violated 15 U.S.C. §1692f by using unfair means in connection with the

collection of a debt – disclosing personal information about Plaintiff to third parties not expressly

authorized under the FDCPA.

                                      CLASS ALLEGATIONS

          27.   Plaintiff brings this action on behalf of a class, pursuant to Fed.R.Civ.P. 23(a) and

(b)(3).

          28.   The class consists of (a) all individuals in New York (b) to whom a letter was

prepared and sent by a letter vendor (c) at the instance of Defendant Computer Credit, Inc., (d)


                                                   -4-
 Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 5 of 10 PageID #: 5



which letter was sent at any time during a period beginning one year prior to the filing of this action

and ending 30 days after the filing of this action.

           29.    Plaintiff may alter the class definition to conform to developments in the case and

discovery.

           30.    On information and belief, based on the size of Defendant’s business operations and

the use of form letters, there are more than 40 class members, and the class is so numerous that

joinder of all members is not practicable.

           31.    There are questions of law and fact common to the class members, which

common questions predominate over any questions relating to individual class members. The

predominant common questions are whether Defendant’s practice as described above violates the

FDCPA.

           32.    Plaintiff will fairly and adequately represent the class members. Plaintiff has

retained counsel experienced in class actions and FDCPA litigation. Plaintiff’s claim is typical of the

claims of the class members. All are based on the same factual and legal theories.

           33.    A class action is superior for the fair and efficient adjudication of this matter,

in that:

                  a.      Individual actions are not economically feasible.

                  b.      Members of the class are likely to be unaware of their rights;

                  c.      Congress intended class actions to be the principal enforcement mechanism

                          under the FDCPA.

           WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class and

against Defendant for:

                          i.      Statutory damages;


                                                      -5-
 Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 6 of 10 PageID #: 6



                       ii.        Attorney’s fees, litigation expenses and costs of suit;

                       iii.       Such other and further relief as the Court deems proper.


                                                  s/Abraham Kleinman
                                                  Abraham Kleinman
Abraham Kleinman
KLEINMAN LLC
626 RXR PLAZA
Uniondale, NY 11556-0626
(516) 522-2621
(888) 522-1692 (FAX)


pro hac vice to be applied for:

Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com




                                                     -6-
Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 7 of 10 PageID #: 7



                               NOTICE OF ASSIGNMENT

    Please be advised that all rights relating to attorney’s fees have been assigned to counsel.


                                            s/Abraham Kleinman
                                            Abraham Kleinman




                                               -7-
Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 8 of 10 PageID #: 8




                         EXHIBIT A
Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 9 of 10 PageID #: 9
Case 1:21-cv-03422-LDH-PK Document 1 Filed 06/17/21 Page 10 of 10 PageID #: 10
